SERCOMBE, P. J.,
dissenting.
I respectfully dissent. I agree that the interpreter’s assertions of the English meaning of defendant’s Spanish statements in the videotape and transcript, when offered to prove the correctness of her translation, are hearsay. As *591noted by the majority, under State v. Montoya-Franco, 250 Or App 665, 669, 282 P3d 839, rev den, 352 Or 666 (2012), “[a]n out-of-court translation of a non-English speaker’s statements to a third party constitutes hearsay because the interpreter’s translation constitutes an assertion of the English meaning of the original statement.”
I disagree, however, that when the translations in the videotape and transcript were offered into evidence, they were offered for the truth of the translations. Instead, the truth of the translation was established by the in-court testimony of the interpreter, so that when the videotape and transcript were offered into evidence, the translation was offered to show what was said, and the translated statements by defendant were nonhearsay admissions. See OEC 801(3) (defining “hearsay” as “a statement, other than one made by the declarant while testifying at trial or hearing, offered in evidence to prove the truth of the matter asserted”). Put another way, the out-of-court statements of the interpreter are only hearsay to the extent that they are an implicit declaration of the correctness of the translation. To the extent other evidence establishes the correctness of the translation, the out-of-court statements no longer implicitly declare that correctness and are admissible to show what translation was made.
That appears to be the view of the trial court in explaining the pretrial ruling under review. As noted by the majority, the court explained that, when the translation is established “through the interpreter,” the defendant becomes the declarant of the truth of the translated statements:
“I think if we dealt with the—the notice issue, we could— we could get [the translation] in through the [detective’s testimony] under the residual [exception to the hearsay rule], but [the translation] definitely *** comes in through the interpreter.
“I don’t think it makes the interpreter the declarant [of the out-of-court translation] by virtue of the fact that the interpreter, assuming that they can then establish the record of their ability to understand Spanish, then by virtue of their knowledge of the words in English that equal the words that the defendant was saying in Spanish becomes a declarant.
*592“The defendant is the declarant [of the truth of his out-of-court translated statements]. And because the defendant is the defendant and the party opponent, words can be offered against him. And so that would not be hearsay because of that analysis, so [the interpreter’s translations] would be admissible.”
(Emphasis added.)
That course of establishing the truth of the translation “through the interpreter” was followed. Prior to the introduction of the videotape and transcript, the interpreter testified about her qualifications, certification, and competency as an interpreter, the accuracy of her translations in general, and her presence at defendant’s interview. She was then asked:
“Q. [PROSECUTOR]: And have you had a chance since then to review the video and audio recording and also review a written transcript of your interpretation in that conversation?
“A: Yes, I have.
“[PROSECUTOR]: During that conversation with [defendant], did you interpret everything that Detective Kirlin said in English into Spanish for [defendant]?
“A: Yes, I did.
“[PROSECUTOR]: And then did you interpret everything that [defendant] said in Spanish back into English for Detective Kirlin?
“A: Yes, I did.
«* * * * *
“[PROSECUTOR]: Have you had a chance since that time to review the written transcript of that interview or a portion of that interview?
“A: Yes, I did.
“[PROSECUTOR]: And have you had a chance since that time to review the video and audio recording of that interview?
“A: Yes, I have.
“[PROSECUTOR]: The written transcript and the video and audio recording, are they true and accurate *593representations of what happened during that interview between Detective Kirlin and [defendant]?
“A: Yes.
“[PROSECUTOR]: Your Honor, at this time, I offer State’s 1 and 2 [the videotape and transcript].
“[DEFENSE COUNSEL]: Judge, I’m going to make my previously articulated objection to the—to the hearsay statements of [the interpreter] on Exhibits 1 and 2. * * *
«⅜‡‡‡⅜
“[COURT]: I’m overruling [the objection], which means the statements are going to be admissible as statements of the defendant even though they were coming through an interpreter.”
(Emphasis added.) On redirect examination, the interpreter agreed that she double-checked the transcript “to make sure that everything you’re telling the jury is 100 percent accurate.” (Emphasis added.)
After the interpreter testified in court that the translation shown in the exhibits was “true and accurate,” the translated statements in the exhibits became admissible to show that they were said (for nonhearsay purposes), rather than for the correctness of the statements (as hearsay), i.e., that the exhibits were, in the words of the prosecutor, “true and accurate representations of what happened during that interview.” That is the course that the prosecutor took in this case—to prove the accuracy of the translation by direct testimony and to introduce the translation in order to prove what was said. After the reception of the exhibits into evidence, the prosecutor confirmed with the interpreter that “everything you’re telling the jury is 100 percent accurate,” explicitly referring to the truthfulness of the interpreter’s in-court testimony to “the jury,” rather than the truthfulness of her out-of-court statements to defendant and Detective Kirlin.
The classification of the translation in the videotape and transcript as “nonhearsay” is consistent with Arnold v. Burlington Northern Railroad, 89 Or App 245, 748 P2d 174, rev den, 305 Or 576 (1988). In Arnold, the defendant employer appealed a judgment awarding damages to the *594plaintiff employee, whose legs were amputated in a work incident. As we noted:
“Finally, defendant assigns as error that the court, over defendant’s objection, admitted in evidence a videotape that showed plaintiff doing supposedly representative daily activities. It was not a film of an actual day in plaintiffs life. It was 27 minutes long and was shown in three segments without a sound track. In it, plaintiff put on his prosthetic legs, drove his specially equipped truck, fell, grimaced with pain and crossed a street while the pedestrian light changed. Between each segment, plaintiff testified to what had been shown in the film and to the frequency of the occurrences. Defendant contends that the film is nonverbal hearsay, selective, self-serving and cumulative and that its prejudicial impact outweighed its probative value. OEC 403.
“It is not hearsay. It is demonstrative evidence that plaintiff offered to illustrate and supplement his testimony. He testified to its accuracy, and he was subject to cross-examination.”
89 Or App at 248.
So too, here. The translation portions of the videotape and transcript were offered not as hearsay, but to “illustrate and supplement” the interpreter’s in-court testimony about those translations. Because the translation evidence was admissible as a nonhearsay statement, the court did not err in overruling the hearsay objection.
I also disagree with the majority’s conclusion that any error in admitting the out-of-court translations was prejudicial because, “absent the improperly admitted hearsay, the jury would not have heard an English-language recount of defendant’s admission that he touched A” and that admission was “central to the state’s theory of the case.” 285 Or App at 590. The jury did hear evidence of the truthfulness of the translation (the purported erroneously admitted hearsay) in direct testimony by the interpreter and that evidence would have allowed the jury to hear the translated statements.
As noted by the majority, in assessing prejudicial error, we initially “‘consider any differences between the *595quality of the erroneously admitted evidence and other evidence admitted on the same issue to assess whether the jury would have found the evidence to be duplicative, cumulative, or unhelpful in its deliberations.’ State v. Chandler, 278 Or App 537, 541, 377 P3d 605, rev den, 360 Or 568 (2016).” 285 Or App at 589. See also State v. Sewell, 222 Or App 423, 428-29, 193 P3d 1046 (2008), adh’d to on recons, 225 Or App 296, 201 P3d 918, rev den, 346 Or 258 (2009) (after first identifying the “particular evidentiary issue that is subject to harmless error analysis,” the “court considers the nature of the erroneously admitted evidence in the context of other evidence on the same issue”). Here, if the admission of the out-of-court declaration of the truthfulness of the translation was error, that error was harmless because the evidence was duplicative of the interpreter’s in-court testimony that the translation was correct.
In sum, the record of the interview was not offered to prove the correctness of the translation. That had been proved by the testimony of the interpreter immediately before the offer into evidence of that record. Instead, the record was offered to prove the substance of defendant’s admissions and defendant’s translated statements in that regard (“representations of what happened”) and the evidence was not hearsay under OEC 801(4)(b)(A) (“A statement is not hearsay if: (b) [t]he statement is offered against a party and is: (A) [t]hat party’s own statement!.]”). Analogously, any erroneous admission of the interpreter’s implicit declaration of the correctness of the translation was not harmful, since an explicit declaration of that same evidence was admitted without objection at trial. I would also deny defendant’s second assignment of error relating to the voluntariness of defendant’s confession. Accordingly, I would affirm the judgment of conviction. I dissent from the majority’s disposition to the contrary.